                                    1
                                        JEROME R. BOWEN, ESQ.
                                    2   Nevada Bar No. 4540
                                        BOWEN LAW OFFICES
                                    3   9960 W. Cheyenne Ave., Suite 250
                                        Las Vegas, Nevada 89129
                                    4   (702) 240-5191  (702) 240-5797 facsimile
                                        twilcox@lvlawfirm.com
                                    5   ATTORNEYS FOR DEFEDANT
                                    6
                                                                   UNITED STATES DISTRICT COURT
                                    7                                   DISTRICT OF NEVADA
                                    8                                                  ***
                                    9
                                         PHARMACISTS MUTUAL INSURANCE
                                   10    COMPANY                                               CASE NO.: 2:19-cv-00350-JCM-BNW
702-240-5191 FAX: 702-240-5797




                                   11
 9960 W. Cheyenne Ave, Suite 250




                                                                   Plaintiff,
                                              vs.
    BOWEN LAW OFFICES




                                   12
    Las Vegas, Nevada 89129
       Conquistador Plaza




                                   13    C&R PHARMACY, INC. dba KEN’S
                                         PHARMACY fka LAM’S PHARMACY,
                                   14    INC.,
                                   15
                                                                   Defendants.
                                   16
                                   17
                                          STIPULATION AND ORDER EXTENDING THE TIME TO FILE OPPOSITION TO
                                   18     PHARMACISTS MUTUAL INSURANCE COMPANY’S NOTICE OF MOTION AND
                                                         MOTION FOR SUMMARY JUDGMENT
                                   19
                                                                   (First Request)
                                   20
                                               The Parties have stipulated to give Defendant a seven (7) day extension of time to file the
                                   21
                                        Opposition to Pharmacists Mutual Insurance Company’s Notice of Motion and Motion for Summary
                                   22
                                   23   Judgment (ECF No. 50) in this matter. The reasons supporting this stipulation are as follows:

                                   24   Defendant’s counsel has been traveling out of town conducting out of state meetings and depositions.
                                   25   The Defendant wishes to provide the Court a complete outline of facts and issues.
                                   26
                                   27
                                    1           The Defendant request a seven (7) day extension of time, up to and including, March 17,

                                    2   2020, for Plaintiff to file its Opposition. This is the first extension of time requested by the Parties
                                    3
                                        related to this Motion (ECF No. 50).
                                    4
                                                IT IS STIPULATED AND AGREED by and between the parties that Defendant shall have
                                    5
                                        up to and including March 17, 2020, to file its Opposition to Pharmacists Mutual Insurance
                                    6
                                    7   Company’s Notice of Motion and Motion for Summary Judgment (ECF No. 50).

                                    8   Dated this 10th day of March, 2020                 Dated this 10th day of March, 2020
                                    9
                                   10    /s/ Jerome R. Bowen, Esq.                          /s/ Laura R. Ramos, Esq.
                                        JEROME R. BOWEN, ESQ.                               GIL GLANCZ, ESQ.
702-240-5191 FAX: 702-240-5797




                                   11   Nevada Bar No. 4540                                 Nevada Bar No. 9813
 9960 W. Cheyenne Ave, Suite 250




                                        BOWEN LAW OFFICES                                   ELDON S. EDSON, ESQ.(pro hac vice)
    BOWEN LAW OFFICES




                                   12
    Las Vegas, Nevada 89129




                                        9960 W. Cheyenne Avenue, Suite 250                  LAURA R. RAMOS, ESQ. (pro hac vice)
       Conquistador Plaza




                                   13   Las Vegas, Nevada 89129                             SELMAN BREITMAN LLP
                                        Attorney for Defendant                              3993 Howard Hughes Parkway, Suite 200
                                   14                                                       Las Vegas, Nevada 89169
                                                                                            Attorneys for Plaintiff
                                   15
                                                IT IS SO ORDERED. March 10, 2020.
                                   16
                                   17
                                                                        ____________________________________________
                                   18                                   UNITED STATES DISTRICT JUDGE
                                                                        UNITED STATES MAGISTRATE JUDGE
                                   19
                                   20
                                   21
                                   22
                                   23
                                   24
                                   25
                                   26
                                   27
                                                                                     Page 2 of 2
